                      Case 1:18-cv-11386-VSB-KHP Document 249 Filed 04/22/21 Page 1 of 1

                                                                LAW OFFICES
                                           GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                            P ATEN T, COPYR IG HT AND TR AD E MARK MATT ERS           HARRY J. GWINNELL◊

                                                                                                          04/22/2021
BRUCE H. BERNSTEIN                                                                                     JEFFREY H. HANDELSMAN *
JAMES L. ROWLAND
                                                       1950 ROLAND CLARKE PLACE                        KENNETH H. SALEN ◊
ARNOLD TURK ∆                                             RESTON, VA 2 0 1 9 1 -1 41 1                 SOK K. HONG ◊
MICHAEL J. FINK                                                                                        TAI KONDO 
STEPHEN M. ROYLANCE ◊                                       TEL: (7 0 3 ) 7 16 -1 19 1                 JEFFREY R. BOUSQUET ◊
ROBERT W. MUELLER                                                                                      GARY M. JACOBS ◊
                                                            FAX: (7 0 3 ) 7 1 6 -11 80
WILLIAM E. LYDDANE                                                                                     JAMES A. GROMADA
WILLIAM S. BOSHNICK *                                EMAIL: gbpatent@gbpatent.com                      SHAWN A. HAMIDINIA, Ph.D.
PAUL A. BRAIER, Ph.D.                                                                                  ALI M. IMAM *
P. BRANKO PEJIC *                                           www.gbpatent.com                           CHAD E. GORKA
DANIEL B. MOON
                                                                                                       CHUONG T. NGUYEN *
BRUCE H. STONER, JR. ◊
                                                                                                       JAMES A. DONEGAN 
ENOCH PEAVEY
                                                                                                       CHRISTIAN MANNINO *
SEAN C. MYERS-PAYNE, Ph.D.
                                                                                                       DANIELLE C. PFIFFERLING
JONATHAN R. MILLER *
STEVEN B. POLLICOFF *                                                                                      _________
BARRY I. HOLLANDER ◊
GARY V. HARKCOM *◊                                                                                     * ADMITTED TO A BAR
JAMES P. BONNAMY                                                                                         OTHER THAN VA
                                                                                                         REGISTERED PATENT AGENT
JILL M. BROWNING
                                                                                                       ◊ OF COUNSEL
WALTER SCHLAPKOHL, Ph.D.
                                                                                                       ∆ SENIOR COUNSEL
NAOKO OHASHI *




                                                            April 21, 2021

            VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge, Southern District of New York
            Daniel Patrick Moynihan Courthouse
            500 Pearl Street, Room 750                                                                 04/22/2021
            New York, New York 10007

                        Re:    Spectrum Dynamics Medical Limited v. GE; Case No.: 18-cv-11386 (VSB)

            Dear Magistrate Judge Parker:

                    We represent Plaintiff Spectrum Dynamics Medical Limited (“Plaintiff” or “Spectrum”)
            in the above-referenced action. On behalf of Plaintiff, we write pursuant to Rule III(d) of your
            Honor’s Individual Practices in Civil Cases to respectfully request permission to file under seal
            the Parties’ Joint Agenda Letter and Exhibits A-B, filed today, April 21, 2021.

                    Plaintiff requests leave to file the Agenda Letter and Exhibits A-B under seal because the
            documents contains information designated as “Highly Confidential – Attorneys’ Eyes Only” by
            the respective parties under the Stipulated Confidentiality and Protective Order [D.I. 156].


                                                                             Respectfully submitted,

                                                                             /Neil F. Greenblum/

                                                                             Neil F. Greenblum

            cc:         All counsel of record (via ECF)
